Citation Nr: 0117921	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  96-36 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for left knee 
degenerative joint disease.  

2.  Evaluation of right knee lateral collateral ligament 
reconstruction, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from July 1983 to April 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1991 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
right knee osteoarthritis status post operative and assigned 
a disability evaluation of 10 percent.  The veteran filed a 
notice of disagreement only as to the issues of service 
connection for degenerative joint disease of the left knee 
and the evaluation of his right knee disability.  

By rating decision dated in January 1993, the RO increased 
the evaluation for status postoperative residuals of a right 
knee injury with osteoarthritis to 20 percent.  The veteran 
is presumed to be seeking the maximum available evaluation, 
and therefore, his appeal remains pending.  AB v. Brown, 6 
Vet App 35 (1993).  

In July 2000, a temporary total evaluation based on hospital 
treatment in excess of 21 days for a lateral collateral 
ligament reconstruction per 38 C.F.R. § 4.30 (2000) was 
granted, effective from April 25, 2000 through August 31, 
2000, and the RO reinstated the 20 percent evaluation 
effective September 1, 2000.  

In connection with his appeal, the veteran testified before a 
hearing officer at the RO in June 1992; a transcript of that 
hearing is associated with the claims file.  Additional 
evidence was submitted at the hearing.  



FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
severe instability.  

2.  Right knee traumatic arthritis is manifested by 
degenerative changes and periarticular pathology productive 
of painful motion.  

3.  There is a right knee tender scar as a result of an April 
2000 collateral ligament reconstruction.  

4.  There is inservice evidence of chondromalacia and post-
service evidence of degenerative joint disease of the left 
knee, as well as evidence of arthritis of the left knee, 
confirmed by x-ray examination, within the initial post 
service year.  


CONCLUSIONS OF LAW

1.  The veteran's status post operative right knee lateral 
collateral ligament reconstruction is 30 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).  

2.  Right knee traumatic arthritis is 10 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5010 (2000); VAOPGCPREC 23-97 (July 1, 
1997); VAOGCPREC 9-98 (August 14, 1998).  

3.  A right knee scar is 10 percent disabling.  U.S.C.A. §§ 
1155 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 7804 
(2000).  

4.  Degenerative joint disease of the left knee was incurred 
during wartime service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran sustained 
injuries to his right knee during service and that he was 
diagnosed with chondromalacia of the tibia and fibula, 
bilaterally.  The records reflect that in 1987, the veteran 
sustained a right knee sprain playing football and that in 
1990, he hyperextended his knee playing basketball.  

An x-ray examination at the time of the 1987 injury disclosed 
no fracture.  A September 1987 record of treatment shows that 
he complained of instability "back knees," and reported 
that it occurred with daily activities three to four times 
per day.  He stated that his knee gave way upon going down 
stairs.  The assessments were lateral collateral ligament 
injury to the right knee and possible anterior cruciate 
ligament injury to the right knee.  

A Medical Board report, dated in March 1990, reveals that 
physical examination was entirely negative or normal with the 
exception of the examination of the right knee.  The right 
knee was tender over the medial joint line and slightly 
tender over the lateral collateral ligament.  There was Grade 
III instability of the lateral collateral ligament.  The 
posterior cruciate ligament was stable, as was the medial 
collateral ligament.  The anterior cruciate ligament had 
slight laxity with a mildly positive anterior drawer and 
Lachman's maneuver.  Pivot shift was negative.  There was a 
positive McMurray's and positive duck walk test consistent 
with a meniscus tear.  The veteran had very tight quadriceps 
and hip flexor muscles with range of motion of the knee from 
zero to 120 degrees.  X-ray examination of the right knee 
disclosed notch osteophytes and an old avulsion of the 
fibular head consistent with lateral collateral ligament 
injury.  The possibility that there was a segun sign at the 
lateral joint line was suggested.  The diagnoses were Grade 
III lateral collateral ligament injury to the right knee; 
probable medial meniscal tear of the right knee, and possible 
anterior cruciate ligament injury to the right knee.  

An April 1990 record of treatment shows that the veteran 
complained of pain and giving way with walking, twisting, and 
difficulties with stairs due to instability.  Physical 
examination of the right anterior cruciate ligament revealed 
positive Lachman's, negative pivot and negative "AMRI."  
Examination of the posterior cruciate ligament disclosed a 
negative posterior drawer sign and quads active was negative.  
Medial joint line tenderness was noted over the meniscus, and 
flick and duck tests were positive.  No comma sign or 
complications were noted with the patella.  Range of motion 
of the right knee was from 0 to 115 degrees.  No effusion was 
noted.  The impression was lateral collateral ligament and 
ACL tears of the right knee.  

The veteran underwent magnetic resonance imaging (MRI) of the 
right knee in April 1990.  The impressions were probable tear 
of the anterior cruciate ligament, tears of the lateral and 
medial meniscus, partial versus complete tear of the lateral 
collateral ligament, bone bruise, and lateral femoral condyle 
of indeterminate age.  Arthroscopy of the right knee that 
same month revealed absent anterior cruciate ligament and 
lateral collateral ligament, degenerative joint disease of 
femoral condyles/tibial plateau and torn lateral meniscus.  

The records reflect that the veteran underwent diagnostic 
arthroscopy and a partial lateral meniscectomy of the right 
knee on May 4, 1990.  The diagnoses were Grade III lateral 
collateral ligament injury to the right knee, "DNEPTE"; 
probable medial meniscus tear of the right knee, "DNEPTE"; 
and possible anterior cruciate ligament injury of the right 
knee, "DNEPTE".  Limited duty was recommended.  

A July 1990 record of treatment notes that the veteran had 
Grade III lateral collateral ligament laxity of the right 
knee, lateral meniscus tear and old anterior cruciate 
ligament tear.  The record indicates that the veteran was 
status post left knee scope on May 4, 1990, and notes that at 
that time he underwent a lateral meniscus tear partial 
resection, that there was no anterior cruciate ligament and 
laxity of the lateral collateral ligament.  The record 
reflects that he had Grade II "CM" (chondromalacia) of the 
femur, bilaterally, and Grade I "CM" (chondromalacia) of 
the tibia, bilaterally.  Physical examination of the right 
knee disclosed range of motion was 5 to 110 degrees.  There 
was laxity and no flick.  Lachman's was positive.  No 
tenderness to palpation was noted.  The assessments were 
lateral collateral ligament laxity and anterior cruciate 
ligament deficient right knee.  

On examination in September 1990, the examiner questioned 
reconstruction vs. PEB (Physical Examination Board).  
Physical examination revealed positive lateral collateral 
laxity, positive anterior drawer, negative McMurray's, flick, 
apprehension, grind and effusion.  The assessment was 
unstable right knee.  

The records reflect that the veteran was referred for a PEB 
for anterior cruciate ligament deficiency of the right knee, 
Grade III lateral collateral ligament laxity of the right 
knee and knee instability.  The veteran was medically 
discharged in April 1991 as a result of his right knee 
disability.  

On VA examination in June 1991, the veteran complained of 
severe right knee instability, pain and discomfort in the 
right knee.  No swelling was noted in the right knee.  Range 
of motion in both the right knee and left knee was 0 to 90 
degrees.  X-ray examination of the left knee disclosed 
minimal degenerative changes in the left knee.  X-ray 
examination of the right knee revealed no fractures.  A 
rounded bony particle separated from the tip of the proximal 
fibula and soft tissue rounded calcific density in the 
lateral aspect of the knee was noted.  The conclusion was 
early osteoarthritis and soft tissue calcifications above the 
tip of the proximal aspect of the fibula.  The pertinent 
diagnoses were osteoarthritis of the right knee and 
degenerative disease of the left knee.  

VA outpatient treatment records, dated from May 1991 to 
February 1992, disclose that the veteran complained of right 
knee difficulties.  A treatment record, dated in December 
1991, shows that the veteran complained that his knee gave 
out.  Physical examination revealed full range of motion of 
the right knee.  No swelling, heat to touch or erythema was 
noted.  The impression of x-ray examination of the right knee 
in February 1992 was osteoarthritis, lateral compartment of 
the knee and calcific tendonitis, medial collateral ligament.  
Bilateral x-ray examination of the knees revealed mild 
degenerative changes in both knees.  A February 1992 record 
of treatment discloses that the veteran did not wear a knee 
brace.  Physical examination revealed that there was right 
knee tenderness anteriorly, medially and on the posterior 
joint line.  Laxity to valgus stress was noted.  The examiner 
stated that the anterior cruciate ligament was difficult to 
assess secondary to obesity and guarding.  

By letter dated in February 1992, Dr. M. E. F., the veteran's 
private physician, stated that he had reviewed correspondence 
from the RO to the veteran, in which the RO cited a diagnosis 
of right knee osteoarthritis.  The physician indicated that 
the diagnosis of osteoarthritis of the right knee was only 
partially correct.  He advised that he had examined the 
veteran's right knee during service.  He reported that 
examination at that time revealed that he had a rupture of 
the arcuate complex of the knee, indicating that he had 
complete rupture of the lateral collateral ligament and the 
anterior cruciate ligament, as well as part of the posterior 
capsule.  He added that the above diagnosis was confirmed by 
an arthroscopy performed on the veteran during active 
service.  Dr. M. E. F. further stated that while it appeared 
that the RO had reviewed the veteran's radiologic 
consultation, it did not appear that the RO had reviewed or 
considered the operative report in rendering a decision.  

In his March 1992 substantive appeal, VA Form 9, the veteran 
reported that he wore a knee brace for support.  He indicated 
that he was seeking an evaluation of 30 percent.  

By letter dated in June 1992, Dr. M. E. F. stated that he had 
examined the veteran and that there had been no significant 
change in his knee.  The letter notes that the veteran was 
diagnosed with a lateral collateral ligament tear.  

At his personal hearing in June 1992 before a hearing officer 
at the RO, the veteran testified that DR. M. E. F., who was 
his physician during service and post service, stated that 
his knee condition was severe and might need reconstructive 
surgery.  Transcript at 2-3 (June 1992).  He indicated that 
his right knee became swollen intermittently but that the 
instability was constant.  Id. at 3.  He testified that he 
wore a temporary hinge knee brace.  He testified that he 
sometimes had to stand for a couple of hours at a time at his 
job and indicated that that was usually when his knee snapped 
or came out place, and would then swell and was painful.  Id. 
at 4-5.  He stated that he exercised and/or did physical 
therapy on a regular basis, to include riding a bicycle, 
using a stair climber and treadmill.  He testified that he 
had to walk slowly on the treadmill because of instability 
and indicated that at other times, he walked as little as 
possible because his knee constantly popped.  Id at 7-8 & 10.  
He testified that there was a slight popping in the left 
knee, which his physician told him was a result of arthritis.  
Id. at 8.  He stated that the left knee was currently fine.  
Id.  He indicated that he put more weight on his left knee to 
compensate for his right knee disability.  Id. at 8-9.  He 
testified that he had missed one day from work during the 
previous five months as a result of his knee.  Id. at 10.  

In a July 1993 VA outpatient record, the examiner reported 
that the veteran wore a rigid orthotech Performer II knee 
brace for his knee.  

On VA examination in July 1994, the veteran reported that he 
was employed as a supervisor cook.  He gave a history of 
right knee instability.  Physical examination revealed that 
he had a normal straightforward gait.  He complained of pain 
in both knees while squatting.  He had slight valgus 
appearance to his knee because of the large soft tissue 
dimensions of his thighs.  The right thigh measured 65 cm and 
the left thigh measured 71 cm.  The right knee measured 48.5 
cm. and the left knee measured 50 cm.  The right calf 
measured 47 cm and the left calf measured 48.5 cm.  Range of 
motion of each knee was 0 to 125 degrees.  The examiner 
stated that further flexion was limited by fat.  There was a 
positive pivot shift test on the right side.  There was 
approximately 10 mm forward displacement of the tibia on the 
femur while the veteran performed the anterior drawer sign 
and the Lachman's test.  There was also a jog of opening of 
the medial collateral ligament.  X-ray examination of both 
knees was reported to reveal a minor degree of degenerative 
joint disease in both knees, right greater than left.  The 
impressions were ligamentous instability of the right knee 
and bilateral degenerative joint disease of the knees, right 
greater than left.  

VA outpatient treatment records, dated from August 1994 to 
July 1995, show that the veteran complained of right knee 
pain.  An August 1994 record of treatment shows that he 
reported that the pain in his right knee had increased over 
the previous 12 months.  He reported that he had giving way, 
popping and clicking in his right knee.  Physical examination 
of the right knee revealed no effusion, no patellar 
tenderness and no joint line tenderness.  There was laxity 2+ 
laterally, 1+ medially and 1+ of the anterior drawer.  The 
report notes that Lachman's test could not be administered 
because the leg was too big.  The examiner reported that x-
ray examination showed an old medial collateral ligament and 
lateral collateral ligament injury.  The assessments were 
anterior cruciate ligament and lateral collateral ligament 
laxity.  Another record indicates that physical examination 
of the right knee revealed medial joint line tenderness.  
There was medial and lateral laxity.  Anterior drawer with 
slocum test indicated post medial instability.  The examiner 
stated that Lachman's test could not be done.  In another 
treatment record, the range of motion was 0 to 120 degrees.  
There was 1+ medial laxity, 3+ lateral laxity and 3+ anterior 
drawer with Slocum test showing post medial instability.  

An April 2000, VA surgical report shows that the veteran 
underwent a lateral collateral ligament reconstruction using 
allograft Achilles tendon.  The postoperative diagnosis was 
lateral collateral ligament rupture on the right knee, 
anterior cruciate ligament rupture, both, chronic.  

By letter dated in May 2000, a VA physician stated that as a 
result of the April 2000 right knee surgery, the veteran 
would be required to be nonweight bearing for four weeks.  He 
stated that after that time, the veteran would begin 
progressive training in weight bearing, which would require 
about 16 weeks for total rehabilitation.  

On VA examination in November 2000, the examiner stated that 
the C-file had been reviewed.  The veteran complained of 
painful knees.  He stated that his right knee swelled and was 
painful on a daily basis.  He stated that it popped and made 
gritty noises.  The veteran indicated that motion of the 
right knee was limited, and that his knee gave way often, 
including when he was on stairs, but stated that he caught 
himself and did not fall.  He also stated that weakness and 
fatigability were associated with pain and incoordination.  
He reported that he had a limp on the right side most of the 
time, which was present on normal and repeated use.  

As to the left knee, the veteran reported that there had been 
no injury and no surgery.  He stated that he did not wear a 
brace.  He reported that his left knee hurt about three days 
per week.  He stated that there was popping but no swelling.  
He reported that there was no limitation of motion.  He 
stated that it had given way about four times in the past two 
weeks but he had caught himself and did not fall.  He stated 
that there was some weakness and infatigability, which he 
related to pain and incoordination.  He indicated that there 
was no limp.  

Physical examination of both knees revealed a well-healed 
scar about the lateral aspect of the right thigh from the 
distal thigh to the proximal tibia.  Sensory to scratch was 
normal in the extremity except that he complained of numbness 
of the lateral to the middle half of this white scar.  No 
scars were noted on the left and sensory to scratch was 
normal.  The report notes that the veteran complained of 
tenderness to palpation about the mid scar region on the 
right and upper patellar tendon region.  Some tenderness 
about the upper patellar tendon was noted on the left.  
Examination of the cruciate and collateral ligaments of both 
knees disclosed 1+ laxity of the anterior cruciate ligament 
on the right; otherwise, cruciate and collateral ligaments 
were stable on the right and left knees.  McMurray's tests, 
internal and external torsion was negative on the left.  

On the right, on both internal and external torsion, the 
veteran complained of some pain in the upper patellar tendon 
region.  Bilaterally, there was no effusion and no 
crepitation palpated on active motion.  Range of motion in 
both knees was 0 degrees extension.  Flexion was 105 degrees 
on the right, with some complaint of pain at terminal flexion 
and 125 degrees on the left.  The impressions were right knee 
status post two surgeries with anterior cruciate ligament 
disruption with residuals.  The examiner stated that 
functional impairment was rated as close to moderate, with 
functional impairment in lost degrees range of motion of 
approximately 20 degrees flexion.  As to the left knee, the 
impression was left knee with minor degenerative joint 
disease.  

The examiner stated that there was essentially no functional 
impairment including no definite loss in degrees range of 
motion.  He stated that it should be noted that the veteran 
was considerably overweight.  The examiner stated that there 
was no relationship between the etiology of the left knee 
disorder and service or to the service-connected right knee 
disability.  He added that it was basically well known that 
when a person had, for example, a joint problem on one side 
of the lower extremity, the person tended to actually use the 
extremities less, including the opposite one.  The report 
notes that x-ray examinations of both knees had been ordered 
and that an addendum to the report would be made if necessary 
after reviewing the x-ray examination reports.  If made, the 
x-ray examinations have not been associated with the 
examination report.  

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  In 
order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §  1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  In reaching the 
determination, the Board has considered whether staged 
ratings should be assigned.  We conclude that the condition 
addressed, except for the scar, has not significantly changed 
and a uniform rating is appropriate in this case. 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2000).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2000).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2000). 

Recurrent subluxation or lateral instability of the knee 
warrants a 10 percent evaluation if slight, 20 percent if 
moderate and 30 percent if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The Rating Schedule provides a zero percent evaluation for 
extension of the leg limited to 5 degrees.  A compensable 
rating is assigned for limitation of extension of the leg 
when extension is limited to 10 degrees (10 percent), 15 
degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 
percent) or 45 degrees (50 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2000).  

A zero percent rating is warranted for limitation of flexion 
of the leg when flexion is limited to 60 degrees and 
compensable ratings when flexion is limited to 45 degrees (10 
percent), 30 degrees (20 percent), or 15 degrees (30 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2000).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the his claim, as set forth below.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

There is no indication of pertinent outstanding records, and 
the veteran has been afforded opportunity to submit argument 
in support of his claim and has done so.  
The Board notes that the veteran was afforded a personal 
hearing in June 1992.  He has also been afforded VA 
examinations.  Thus, the Board finds that the duty to assist 
the veteran has been fulfilled.  

Right Knee - instability

In this case, the veteran has appealed the initial rating 
assigned for his right knee disability.  Therefore, 
consideration of the claim for higher ratings will be based 
on the totality of the evidence.  

The veteran's right knee disorder has been rated under 
Diagnostic Code 5257 and has been assigned a 20 percent 
evaluation.  The veteran claims that his right knee disorder 
warrants an evaluation in excess of 20 percent, as he has 
constant and severe instability.  

After having reviewed the evidence of record, the Board finds 
that the evidence supports a 30 percent disability evaluation 
for severe instability or subluxation of the right knee, and 
a separate 10 percent disability evaluation for 
osteoarthritis of the right knee.  

In March 1990, the veteran's lateral collateral ligament of 
the right knee was described as quite lax and the whole 
complex appeared not to be intact.  Following a partial 
lateral meniscectomy of the right knee in April 1990, the 
impression was anterolateral rotary instability.  He was 
diagnosed with Grade III lateral collateral ligament injury 
to the right knee in May 1990.  Lateral collateral ligament 
laxity was noted on examination in July 1990.  In September 
1990, the assessment was unstable right knee.  Laxity to 
valgus stress was noted in February 1992.  The July 1994 VA 
examiner's impression was ligamentous instability of the 
right knee.  In August 1994, there was 2+ laxity, laterally.  
Most recently, on VA examination in November 2000, laxity of 
the right anterior cruciate ligament was noted.  The records 
reflect that the veteran wore a knee brace for right knee 
stability and he testified that he had constant instability.  
The Board finds that the veteran's symptoms show both 
moderate and severe instability.  Applying 38 C.F.R. § 4.7 to 
the veteran's claim, his service-connected right knee more 
nearly approximates severe instability and thus a 30 percent 
evaluation is warranted under Diagnostic Code 5257.  The 
maximum schedular rating assignable under Diagnostic Code 
5257 is 30 percent. Therefore, no greater schedular benefit 
can flow to the veteran under Diagnostic Code 5257.  

Right Knee - limitation of motion

In reaching this determination, the record reflects that 
during the appeal, in April 2000, the veteran underwent a 
lateral collateral ligament reconstruction.  This may have 
resulted in improvement, as the laxity was described as 1+ in 
November 2000, as compared with the 3+ laxity reported prior 
to the surgery.  The RO is at liberty to schedule another 
examination to confirm that there is long-term improvement 
rather than a mere short-term post operative result.  

Under Diagnostic Code 5260 and 5261 a zero percent evaluation 
is assigned for flexion limited to 60 degrees and for 
extension limited to 5 degrees, respectively.  Although the 
July 1994 VA examination showed that the veteran had flexion 
to 125 degrees and to 120 degrees on examination between 
August 1994 and July 1995, and to 105 degrees in November 
2000, these findings do not warrant a compensable evaluation 
for limitation of motion.  Further, extension was to 0 
degrees (full extension) on VA examination in July 1994 and 
November 2000.  Thus, the evidence does not show that 
limitation of flexion or extension is currently compensable 
under the strict diagnostic codes for limitation of motion.   
38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  

Nevertheless, after reviewing the record, the Board finds 
that a separate disability rating of 10 percent under 
Diagnostic Code 5010 is warranted for the veteran's arthritis 
of the left knee.  In this regard, the Board notes that the 
veteran was diagnosed with chondromalacia during service in 
July 1990.  This was confirmed by x-ray examination in 
February 1992 with a diagnosis of degenerative changes of the 
left knee.  As noted above, the VA examinations in July 1994 
and VA outpatient records between 1994 and 1995 showed that 
the veteran had full extension and flexion to 125 degrees and 
to 120 degrees, respectively, in the right knee.  Although 
these findings do not constitute compensable limitation of 
motion under Diagnostic Code 5260 or 5261, a 10 percent 
disability rating under Diagnostic Code 5010 specifically 
contemplates non-compensable limitation of motion verified by 
objective evidence of pain on motion.  On examination in 
February 1991, the veteran was unable to complete motion 
testing as a result of pain.  The July 1994 VA examination 
report notes that he had pain with squatting.  

Therefore, the Board finds that the weight of the evidence 
supports a rating of 10 percent under Diagnostic Code 5010 
for arthritis of the right knee manifested by minimal 
limitation of motion with objective evidence of pain.  In 
essence, there is periarticular pathology productive of 
painful motion.  In reaching this determination to grant, the 
Board has specifically considered DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  We 
believe that there is periarticular pathology productive of 
painful motion.  However, an evaluation in excess of 10 
percent is not warranted based on the actual range of motion 
or the functional equivalent of limitation of motion.  There 
is minimal evidence of weakness.  Although range of motion 
has been limited by pain or discomfort, accepting what the 
veteran and the examiner have stated as true, the functional 
limitation and the actual limitation of motion have remained 
noncompensable.  There is evidence of more motion than normal 
(instability), but that has been compensated under diagnostic 
code 5257.  Although the veteran complained of weakness and 
fatigability, the examiner specifically concluded that there 
was no functional impairment.  Therefore, the Board concludes 
that the veteran is entitled to the minimum compensable 
evaluation for the joint, and no more.  38 C.F.R. § 4.59.  

While the record reflects that the veteran had a left knee 
meniscectomy in May 1990, the maximum evaluation under 
Diagnostic Codes 5258 is 10 percent and 20 percent under 
Diagnostic Code 5259.  In that the veteran's right knee 
disability is currently evaluated as 30 percent disabling 
under 5257, a higher evaluation is not available under these 
Diagnostic Codes.  

The VA examination reports do not indicate that the veteran 
has ankylosis, or malunion of the tibia and fibula.  As such, 
the provisions of Diagnostic Codes 5256 and 5262 are not 
applicable and, accordingly, an increased rating for the 
veteran's right knee disability may not be assigned pursuant 
to these provisions.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

The Board finds that the evidence supports the assignment of 
a separate 10 percent rating under Diagnostic Code 5010 based 
on arthritis with limitation of motion of the veteran's right 
knee.  Also, as noted above, the Board finds that there is a 
basis for a rating of 30 percent for severe subluxation or 
instability under Diagnostic Code 5257.  

As to extraschedular consideration, the Board notes that the 
veteran was granted a total temporary rating in July 2000 for 
the period April 25, 2000 to September 1, 2000.  Thus, for 
that period, he has been granted the maximum evaluation.  He 
has not filed a notice of disagreement with that decision.  
As to the remainder of the appeal period, the Board does not 
find that consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2000) is in order.  
The evidence failed to show that the condition of the 
veteran's right knee disability has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  In fact, at the time of his hearing in June 
1992 he testified that he worked as a cook and had only 
missed one day of work during the previous five months as a 
result of his knee disability.  Further, on VA examination in 
July 1994, he indicated that he continued to work as a cook.  
While the records reflect that he became unemployed in 1995, 
his unemployment was not associated with his right knee 
disability.  In addition, as noted above, he has been 
compensated for the recent hospitalization.  

Scar

The veteran underwent a lateral collateral ligament 
reconstruction in April 2000.  In November 2000, the scar was 
noted be tender.  A 10 percent evaluation is granted as a 
result of this surgical procedure.  

Left Knee

The veteran contends that his left knee disorder had its 
onset inservice, or in the alternative, that his left knee 
disorder was caused by his service-connected right knee 
disorder.  

Service medical records indicate that the veteran was 
diagnosed with Grade II chondromalacia of the left femur and 
Grade I chondromalacia of the left tibia in July 1990.  The 
Board notes that while the July 1990 record also indicates 
that the veteran was status post left knee scope, this was 
clearly a notation error.  It is abundantly clear from the 
record that the examiner was referring to the right knee but 
inadvertently referenced the left knee.  The examiner cited 
the date of the scope and partial resection of the meniscus 
as May 4, 1990.  The records from the Naval Hospital show 
that this is the date that the veteran underwent diagnostic 
arthroscopy and a partial lateral meniscectomy of the right 
knee.  

Post service x-ray examination within the initial post 
service year, in February 1992, revealed mild degenerative 
changes in the left knee. 38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  On VA examination 
in June 1991, the veteran was diagnosed with degnerative 
disease of the left knee confirmed by x-ray examination.  On 
VA examination in July 1994, the veteran was diagnosed with 
degenerative joint disease of the left knee.  On VA 
examination in November 2000, the impression was minor 
degenerative joint disease of the left knee.  While that 
examiner opined that there was no relationship between the 
veteran's left knee disorder and service, the Board notes 
that there is evidence of arthritis confirmed by x-ray 
examination within the initial post service year, in addition 
to a diagnosis of chondromalacia of the fibula and tibia 
during service.  Accordingly, service connection is warranted 
for the veteran's current degenerative joint disease of the 
left knee.  


ORDER

Service connection for degenerative joint disease of the left 
knee is granted.  

A 30 percent disability evaluation for severe instability of 
the right knee is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  

A 10 percent evaluation for traumatic arthritis of the right 
knee is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  

A 10 percent evaluation for a tender right knee scar is 
granted, subject to regulations controlling the payment of 
monetary benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

